 



Confidential

 



CALL OPTION AGREEMENT

 

AMONG

 

JERVEY CHOON

 

DSWISS (HK) LIMITED

 

AND

 

DSWISS BIOTECH SDN BHD

 

JUNE 27, 2016

 

 

 

 

CALL OPTION AGREEMENT

 

This CALL OPTION AGREEMENT (this “AGREEMENT”) is entered into in Malaysia as of
JUNE 27, 2016

by and among the following Parties:

 

(1) JERVEY CHOON

 

ADDRESS: [Redacted]


IDENTITY CARD NUMBER: [Redacted]

 

(2) DSWISS (HK) LIMITED. (“DSHK”)

 

REGISTERED ADDRESS: Rm 405, 4/F Energy Plaza, Tsim Sha Tsui East, Kowloon, Hong
Kong

 

(3) DSWISS BIOTECH SDN BHD. (“DSBT”)

 

REGISTERED ADDRESS: A-08-06, Tropicana Avenue, Tropicana Golf & Country Resort,
47410 Petaling Jaya, Selangor. Malaysia

 

(The above parties shall hereinafter be individually referred to as a “PARTY”
and collectively, “PARTIES”. JERVEY CHOON shall hereinafter be individually
referred to as a “SHAREHOLDER”.)

 

WHEREAS

 

(1) JERVEY CHOON and DSHK are the enrolled Shareholder of the DSBT, legally
holding all of the equity of the DSBT as of the execution date of this
Agreement.

 

(2) As of the date of this Agreement, JERVEY CHOON and DSHK are the enrolled
Shareholder of DSBT, legally holding all the equity in DSBT, of which JERVEY
CHOON holding 60% interest, DSHK holding 40%.

 

(3)The Shareholder intends to transfer to DSHK, and DSHK is willing to accept,
all her respective equity interest in the DSBT, to the extent not violating laws
of Malaysia.

 

(4) In order to conduct the above equity transfer, the Shareholder agrees to
grant DSHK an irrevocable call option for equity transfer (hereinafter the “CALL
OPTION”), under which and to the extent permitted by laws of Malaysia, the
Shareholder shall on demand of DSHK transfer the Option Equity (as defined
below) to DSHK in accordance with the provisions contained herein.

 

(5) DSBT intends to transfer to DSHK all of its assets and liabilities to the
extent not violating laws of Malaysia. In order to conduct the above asset
transfer, DSBT agrees to grant DSHK an irrevocable call option for assets
(hereinafter the “ASSET CALL OPTION”), under which and to the extent as
permitted by laws of Malaysia, DSBT shall on demand of DSHK transfers the assets
and liabilities to DSHK in accordance with the provisions contained herein.

 

THEREFORE, the Parties hereby have reached the following agreement upon mutual
consultations:

 

ARTICLE 1 - DEFINITION

 

“MYR” shall mean the Malaysian Ringgit, the lawful currency of Malaysia.

 

“LAWS OF MALAYSIA” shall mean the then valid laws, administrative regulations,
administrative rules, local regulations, judicial interpretations and other
binding regulatory documents of Malaysia.

 

1

 

 

“OPTION EQUITY” shall mean, in respect of each of the Shareholder, all of the
equity interest held thereby in DSBT registered capital.

 

“DSBT REGISTERED CAPITAL” shall mean the registered capital of DSBT as of the
execution date of this Agreement, i.e., MYR 250,000, which shall include any
expanded registered capital as the result of any capital increase within the
term of this Agreement.

 

“TRANSFERRED EQUITY” shall mean the equity of DSBT which DSHK has the right to
require the Shareholder to transfer to it or its designated entity or individual
when DSHK exercises its Call Option (hereinafter the “EXERCISE OF OPTION”) in
accordance with Article 3.2 herein, the amount of which may be all or part of
the Option Equity and the details of which shall be determined by DSHK at its
sole discretion in accordance with the then valid Laws of Malaysia and from its
commercial consideration.

 

“TRANSFER PRICE” shall mean all the consideration that DSHK or its designated
entity or individual is required to pay to the Shareholder in order to obtain
the Transferred Equity upon each Exercise of Option. In spite of any provision
herein, in case of DSHK exercising the call option in its sole discretion upon
the occurrence of the situation in which such call option exercise become
feasible under the relevant laws in Malaysia, any additional consideration paid
other than the MYR 1.00 which may be required under the laws of Malaysia to
effect such purchase to comply with such legal formalities shall be either
cancelled or returned to the company immediately with no additional compensation
to the owners. The Shareholder hereby acknowledges the purpose of such
provisions and hereby agrees and authorizes the company to take any and all
actions to effect such transaction and agrees irrevocably to execute any and all
documents and instruments and authorize DSHK and its designated entity or
individual to sign on his or her behalf and hereby gives the DSHK and its
designated entity or individual a proxy to execute and deliver such documents
and instruments to effect the purpose of this provision and hereby waives any
defense or claim of causes of action to challenge or defeat this provision. If
there exists any regulatory provision with respect to Transfer Price under the
then Laws of Malaysia, DSHK or its designated entity or individual shall be
entitled to determine the lowest price permitted by Laws of Malaysia as the
Transfer Price.

 

“BUSINESS PERMITS” shall mean any approvals, permits, filings, registrations
etc. which DSBT is required to have for legally and validly operating its
advertisement designing, producing, agency, publishing and all such other
businesses, including but not limited to the Business License of the Cooperate
Legal Person, the Tax Registration Certificate, the Permit for Operating
Biotechnology Businesses and such other relevant licenses and permits as
required by the then Laws of Malaysia.

 

“DSBT ASSETS” shall mean all the tangible and intangible assets which such DSBT
owns or has the right to use during the term of this Agreement, including but
not limited to any immoveable and moveable assets, and such intellectual
property rights as trademarks, copyrights, patents, proprietary know-how, domain
names and software use rights.

 

“THE MANAGEMENT SERVICES AGREEMENT” shall mean the Management Services Agreement
entered into among each party dated JUNE 27, 2016.

 

“MATERIAL AGREEMENT” shall mean an agreement to which any DSBT is a party and
which has a material impact on the businesses or assets of the DSBT, including
but not limited to the Management Services Agreement among the DSBT and DSHK,
and other agreements regarding the DSBT’s business.

 

1.2 The references to any Laws of Malaysia herein shall be deemed

 

(1) to include the references to the amendments, changes, supplements and
reenactments of such law, irrespective of whether they take effect before or
after the formation of this Agreement; and

 

(2) to include the references to other decisions, notices or regulations enacted
in accordance therewith or effective as a result thereof.

 

1.3 Except as otherwise stated in the context herein, all references to an
Article, clause, item or paragraph shall refer to the relevant part of this
Agreement.

 



2

 



 

ARTICLE 2 - GRANT OF CALL OPTION

 

The Parties agree that the Shareholder exclusively grant DSHK hereby irrevocably
and without any additional conditions with a Call Option, under which DSHK shall
have the right to require the Shareholder to transfer the Option Equity to DSHK
or its designated entity or individual in such method as set out herein and as
permitted by Laws of Malaysia. DSHK also agrees to accept such Call Option.

 

In case of DSHK exercising the call option in its sole discretion upon the
occurrence of the situation in which such call option exercise become feasible
under the relevant laws in Malaysia, any additional consideration paid other
than the MYR 1.00 which may be required under the laws of Malaysia to effect
such purchase to comply with such legal formalities shall be either cancelled or
returned to the company immediately with no additional compensation to the DSBT
and Shareholder. DSBT and Shareholder hereby acknowledge the purpose of such
provisions and hereby agrees and authorizes the company to take any and all
actions to effect such transaction and agrees irrevocably to execute any and all
documents and instruments and authorize the company’s relevant officers to sign
on his or her behalf and hereby gives the company and any of its relevant
officers a proxy to execute and deliver such documents and instruments to effect
the purpose of this provision and hereby waives any defense or claim of causes
of action to challenge or defeat this provision.

 

ARTICLE 3 - METHOD OF EXERCISE OF OPTION

 

3.1 To the extent permitted by Laws of Malaysia, DSHK shall have the sole
discretion to determine the specific time, method and times of its Exercise of
Option.

 

3.2 At each Exercise of Option by DSHK, the Shareholder shall transfer her
respective equity in the DSBT to DSHK and/or other entity or individual
designated by it respectively in accordance with the amount required in the
Exercise Notice stipulated in Article 3.4. DSHK and other entity or individual
designated by it shall pay the Transfer Price to the Shareholder who has
transferred the Transferred Equity for the Transferred Equity accepted in each
Exercise of Option. DSHK shall have the right to elect to pay the purchase price
by settlement of certain credits held by it or its affiliates to the
Shareholder.

 

3.3 In each Exercise of Option, DSHK may accept the Transferred Equity by itself
or designate any third party to accept all or part of the Transferred Equity.

 

3.4 On deciding each Exercise of Option, DSHK shall issue to the Shareholder a
notice for exercising the Call Option (hereinafter the “EXERCISE NOTICE”, the
form of which is set out as Appendix I hereto). The Shareholder shall, upon
receipt of the Exercise Notice, forthwith transfer all the Transferred Equity in
accordance with the Exercise Notice to DSHK and/or other entity or individual
designated by DSHK in such method as described in Article 3.2 herein.

 

3.5 The Shareholder hereby undertakes and guarantees that once DSHK issues the
Exercise Notice in respect to the specific Transferred Equity of the DSBT held
by it:

 

(1) it shall immediately hold or request to hold a Shareholder’ meeting of the
DSBT and adopt a resolution through the Shareholder’ meeting, and take all other
necessary actions to agree to the transfer of all the Call Option to DSHK and/or
other entity or individual designated by it at the Transfer Price and waive the
possible preemption;

 

(2) it shall immediately enter into an equity transfer agreement with DSHK
and/or other entity or individual designated by it for transfer of all the
Transferred Equity to DSHK and/or other entity or individual designated by it at
the Transfer Price; and

 

(3) it shall provide DSHK with necessary support (including providing and
executing all the relevant legal documents, processing all the procedures for
government approvals and registrations and bearing all the relevant obligations)
in accordance with the requirements of DSHK and of the laws and regulations, in
order that DSHK and/or other entity or individual designated by it may take all
the Transferred Equity free from any legal defect.

 



3

 



 

3.6 At the meantime of this Agreement, the Shareholder shall respectively enter
into a power of attorney (hereinafter the “POWER OF ATTORNEY”, the form of which
is set out as Appendix II hereto), authorizing in writing any person designated
by DSHK to, on behalf of such Shareholder, to enter into any and all of the
legal documents in accordance with this Agreement so as to ensure that DSHK
and/or other entity or individual designated by it take all the Transferred
Equity free from any legal defect. Such Power of Attorney shall be delivered for
custody by DSHK and DSHK may, at any time if necessary, require the Shareholder
to enter into multiple copies of the Power of Attorney respectively and deliver
the same to the relevant government department.

 

ARTICLE 4 - ASSET CALL OPTION

 

DSBT and the Shareholder hereby further undertake to grant DSHK irrevocably an
option to purchase assets within the term of this Agreement: to the extent not
violating the mandatory requirements under Laws of Malaysia, DSBT will transfer
all of its assets and liabilities to DSHK and/or other entity or individual
designated by it when required by DSHK.

 

In case of the DSHK exercising the Asset Call Option in its sole discretion upon
the occurrence of the situation in which such call option exercise become
feasible under the relevant laws in Malaysia, any additional consideration paid
other than the MYR 1.00 which may be required under the laws of Malaysia to
effect such purchase to comply with such legal formalities shall be either
cancelled or returned to the company immediately with no additional compensation
to the DSBT and Shareholder. DSBT and Shareholder hereby acknowledge the purpose
of such provisions and hereby agree and authorize the company to take any and
all actions to effect such transaction and agrees irrevocably to execute any and
all documents and instruments and authorize the company’s relevant officers to
sign on his or her behalf and hereby gives the company and any of its relevant
officers a proxy to execute and deliver such documents and instruments to effect
the purpose of this provision and hereby waives any defense or claim of causes
of action to challenge or defeat this provision.

 

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES

 

5.1 Shareholder hereby represents and warrants in respect to itself and the DSBT
in which she holds equity as follows:

 

5.1.1 The Shareholder is a Malaysian citizen with full capacity, with full and
independent legal status and legal capacity to execute, deliver and perform this
Agreement, and may act independently as a litigant party.

The Shareholder has full power and authorization to execute and deliver this
Agreement and all the other documents to be entered into by it in relation to
the transaction referred to herein, and it has the full power and authorization
to complete the transaction referred to herein.

 

5.1.2 This Agreement is executed and delivered by Shareholder legally and
properly. This Agreement constitutes the legal and binding obligations on
Shareholder and is enforceable on it in accordance with its terms and
conditions. The Shareholder are the enrolled legal owner of the Option Equity as
of the effective date of this Agreement, and except the rights created by this
Agreement, the Shareholder’ Voting Rights Proxy Agreement entered into by
Shareholder, DSHK and DSBT dated JUNE 27, 2016 (the “PROXY AGREEMENT”), the
Equity Pledge Agreement entered into by Shareholder, DSHK, the DSBT dated JUNE
27, 2016 (the “EQUITY PLEDGE AGREEMENT”), there is no lien, pledge, claim and
other encumbrances and third party rights on the Option Equity. In accordance
with this Agreement, DSHK and/or other entity or individual designated by it
may, after the Exercise of Option, obtain the proper title to the Transferred
Equity free from any lien, pledge, claim and other encumbrances and third party
rights.

 

5.1.3 DSBT shall obtain complete Business Permits as necessary for its
operations upon this Agreement taking effect, and DSBT shall have sufficient
rights and qualifications to operate within Malaysia the businesses of producing
and selling of biotechnology products and other business relating to its current
business structure. DSBT has conducted its business legally since its
establishment and has not incurred any cases which violate or may violate the
regulations and requirements set forth by the departments of commerce and
industry, tax, culture, news, quality technology supervision, labor and social
security and other governmental departments or any disputes in respect of breach
of contract.

 



4

 



 

5.2 DSBT hereby represents and warrants as follows:

 

5.2.1 DSBT is a limited liability company operation duly registered and validly
existing under Laws of Malaysia, with independent status as a legal person; DSBT
has full and independent legal status and legal capacity to execute, deliver and
perform this Agreement, and may act independently as a subject of actions.

 

5.2.2 DSBT has full power and authorization to execute and deliver this
Agreement and all the other documents to be entered into by it in relation to
the transaction referred to herein, and it has the full power and authorization
to complete the transaction referred to herein.

 

5.2.3 This Agreement is executed and delivered by DSBT legally and properly.
This Agreement constitutes legal and binding obligations on it.

 

5.2.4 The Shareholder is the enrolled legal shareholder of the Option Equity
when this Agreement comes into effect, except the rights created by this
Agreement, the Proxy Agreement, the Equity Pledge Agreement, there is no lien,
pledge, claim and other encumbrances and third party rights on the Option
Equity. In accordance with this Agreement, DSHK and/or other entity or
individual designated by it may, upon the Exercise of Option, obtain the proper
title to the Transferred Equity free from any lien, pledge, claim and other
encumbrances and third party rights.

 

5.2.5 DSBT shall obtain complete Business Permits as necessary for its
Operations upon this Agreement taking effect, and DSBT shall have sufficient
rights and qualifications to operate within Malaysia the businesses of
biotechnology and other business relating to its current business structure.
DSBT has conducted its business legally since its establishment and has not
incurred any cases which violate or may violate the regulations and requirements
set forth by the departments of commerce and industry, tax, culture, news,
quality technology supervision, labor and social security and other governmental
departments or any disputes in respect of breach of contract.

 

5.3 DSHK hereby represents and warrants as follows:

 

5.3.1 DSHK is a company with limited liability properly registered and legally
existing under Laws of Hong Kong, with an independent status as a legal person.
DSHK has full and independent legal status and legal capacity to execute,
deliver and perform this Agreement and may act independently as a subject of
actions.

 

5.3.2 DSHK has full power and authorization to execute and deliver this
Agreement and all the other documents to be entered into by it in relation to
the transaction referred to herein, and it has the full power and authorization
to complete the transaction referred to herein.

 

ARTICLE 6 - UNDERTAKINGS BY THE SHAREHOLDER

 

6.1 The Shareholder hereby undertakes within the term of this Agreement that it
must take all necessary measures to ensure that DSBT is able to obtain all the
Business Permits necessary for its business in a timely manner and all the
Business Permits remain in effect at any time.

 

6.2 The Shareholder hereby undertakes within the term of this Agreement that
without the prior written consent by DSHK,

 

6.2.1 no Shareholder shall transfer or otherwise dispose of any Option Equity or
create any encumbrance or other third party rights on any Option Equity;

 

6.2.2 it shall not increase or decrease the DSBT Registered Capital or cast
affirmative vote regarding the aforesaid increase or decrease in registered
capital;

 


5

 

 

6.2.3 it shall not dispose of or cause the management of DSBT to dispose of any
of the DSBT Assets (except as occurs during the arm’s length operations);

 

6.2.4 it shall not terminate or cause the management of DSBT to terminate any
Material Agreements entered into by DSBT, or enter into any other Material
Agreements in conflict with the existing Material Agreements;

 

6.2.5 it shall not cause DSBT to conduct any transactions that may substantively
affect the asset, liability, business operation, equity structure, equity of a
third party and other legal rights (except those occurring during the arm’s
length operations or daily operation, or having been disclosed to and approved
by DSHK in writing);

 

6.2.6 it shall not appoint or cancel or replace any executive directors or
members of board of directors (if any), supervisors or any other management
personnel of DSBT to be appointed or dismissed by the Shareholder;

 

6.2.7 it shall not announce the distribution of or in practice release any
distributable profit, dividend or share profit or cast affirmative votes
regarding the aforesaid distribution or release;

 

6.2.8 it shall ensure that DSBT shall validly exist and prevent it from being
terminated, liquidated or dissolved;

 

6.2.9 it shall not amend the Articles of Association of DSBT or cast affirmative
votes regarding such amendment;

 

6.2.10 it shall ensure that DSBT shall not lend or borrow any money, or provide
guarantee or engage in security activities in any other forms, or bear any
substantial obligations other than on the arm’s length basis; and

 

6.3 The Shareholder hereby undertakes that it must make all its efforts during
the term of this Agreement to develop the business of DSBT, and ensure that the
operations of DSBT are legal and in compliance with the regulations and that it
shall not engage in any actions or omissions which might harm the DSBT Assets or
its credit standing or affect the validity of the Business Permits of DSBT.

 

6.4 Without limiting the generality of Article 6.3 above, considering the fact
that the Shareholder of DSBT sets aside all the equity interest held thereby in
DSBT as security to secure the performance by DSBT of the obligations under the
Management Services Agreement, the performance of such Shareholder of the
obligations under the Proxy Agreement, the Shareholder undertakes to, within the
term of this Agreement, make full and due performance of any and all of the
obligations on the part thereof under the Proxy Agreement, and to procure the
full and due performance of DSBT of any and all of its obligations under the
Management Services Agreement and warrants that no adverse impact on exercising
the rights under this Agreement by DSHK will be incurred due to the breach by
the Shareholder of the Proxy Agreement or the breach of the DSBT of the
Management Services Agreement.

 

6.5 DSBT undertakes that, before its Exercise of Option and acquire all equity
of DSBT, DSBT shall not do the following:

 

6.5.1 Sell, transfer, mortgage or dispose by other way any assets, business,
revenue or other legal rights of DSBT, or permit creating any encumbrance or
other third party’s interest on such assets, business, revenue or other legal
rights (except as occurs during the arm’s length or operations or daily
operation, or as is disclosed to DSHK and approved by DSHK in writing);

 

6.5.2 conduct any transactions that may substantively affect the asset,
liability, business operation, equity structure, equity of a third party and
other legal rights (except those occurring during the arm’s length operations or
daily operation, or having been disclosed to DSHK and approved by DSHK in
writing);

 

6.5.3 release any dividend or share profit to the Shareholder or cause the DSBT
to do so in any form.

 

6

 

 

ARTICLE 7 - CONFIDENTIALITY

 

7.1 Notwithstanding the termination of this Agreement, the Shareholder shall be
obligated to keep in confidence the following information (hereinafter
collectively the “CONFIDENTIAL 1NFORMATION”): (i) information on the execution,
performance and the contents of this Agreement; (ii) the commercial secret,
proprietary information and customer information in relation to DSHK known to or
received by it as the result of execution and performance of this Agreement; and
(iii) the commercial secrets, proprietary information and customer information
in relation to DSBT known to or received by it as the shareholder of DSBT.

 

The Shareholder may use such Confidential Information only for the purpose of
performing its obligations under this Agreement. The Shareholder shall not
disclose the above Confidential Information to any third parties without the
written consent from DSHK, or they shall bear the default liability and
indemnify the losses.

 

7.2 Upon termination of this Agreement, the Shareholder shall, upon demand by
DSHK, return, destroy or otherwise dispose of all the documents, materials or
software containing the Confidential Information and suspend using such
Confidential Information.

 

7.3 Notwithstanding any other provisions herein, the validity of this Article
shall not be affected by the suspension or termination of this Agreement.

 

ARTICLE 8 - TERM OF AGREEMENT

 

This Agreement shall take effect as of the date of formal execution by the
Parties. This Agreement shall terminate when all the Option Equity of DSBT held
by the Shareholder is legally transferred under the name of DSHK and/or other
entity or individual designated by it in accordance with the provisions of this
Agreement.

 

ARTICLE 9 - NOTICE

 

9.1 Any notice, request, demand and other correspondences made as required by or
in accordance with this Agreement shall be made in writing and delivered to the
relevant Party.

 

9.2 The abovementioned notice or other correspondences shall be deemed to have
been delivered when it is transmitted if transmitted by facsimile or telex; it
shall be deemed to have been delivered when it is delivered if delivered in
person; it shall be deemed to have been delivered five (5) days after posting
the same if posted by mail.

 

ARTICLE 10 - LIABILITY FOR BREACH OF CONTRACT

 

10.1 The Parties agree and confirm that, if any party (hereinafter the
“DEFAULTING PARTY”) breaches substantially any of the provisions herein or omits
substantially to perform any of the obligations hereunder, or fails
substantially to perform any of the obligations under this Agreement, such a
breach or omission shall constitute a default under this Agreement (hereinafter
a “DEFAULT”), then non-defaulting Party shall have the right to require the
Defaulting Party to rectify such Default or take remedial measures within a
reasonable period. If the Defaulting Party fails to rectify such Default or take
remedial measures within such reasonable period or within ten (10) days of
non-defaulting Party’s notifying the Defaulting Party in writing and requiring
it to rectify the Default, then non-defaulting Party shall have the right at its
own discretion to select any of the following remedial measures:

 

(1) to terminate this Agreement and require the Defaulting Party to indemnify it
for all the damage; or

 

(2) mandatory performance of the obligations of the Defaulting Party hereunder
and require the Defaulting Party to indemnify it for all the damage.

 

10.2 Without limiting the generality of Article 10.1, any breach of the Proxy
Agreement, the Equity Pledge Agreement shall be deemed as having constituted the
breach by such Shareholder of this Agreement; and any breach by DSBT of any
provision in the Management Services Agreement, if attributable to the failure
of the Shareholder to perform the obligations thereof under Article 6.4 hereof,
shall be deemed as having constituted the breach by such Shareholder of this
Agreement.

 

7

 

 

10.3 The Parties agree and confirm that in no circumstances shall the
Shareholder request the termination of this Agreement for any reason, except
otherwise stipulated by law or this Agreement.

 

10.4 Notwithstanding any other provisions herein, the validity of this Article
shall stand disregarding the suspension or termination of this Agreement.

 

ARTICLE 11 - MISCELLANEOUS

 

11.1 This Agreement shall be prepared in English language.

 

11.2 The formation, validity, execution, amendment, interpretation and
termination of this Agreement shall be subject to Laws of Malaysia.

 

11.3 Any disputes arising from and in connection with this Agreement shall be
settled through consultations among the Parties involved, and if the Parties
involved fail to reach an agreement regarding such a dispute within thirty (30)
days of its occurrence, such dispute shall be submitted to Kuala Lumpur Regional
Centre for Arbitration for arbitration in Kuala Lumpur accordance with the
arbitration rules of such commission, and the arbitration award shall be final
and binding on all the Parties involved.

 

11.4 Any rights, powers and remedies empowered to any Party by any provisions
herein shall not preclude any other rights, powers and remedies enjoyed by such
Party in accordance with laws and other provisions under this Agreement, and the
exercise of its rights, powers and remedies by a Party shall not preclude its
exercise of its other rights, powers and remedies by such Party.

 

11.5 Any failure or delay by a Party in exercising any of its rights, powers and
remedies hereunder or in accordance with laws (hereinafter the “PARTY’S RIGHTS”)
shall not lead to a waiver of such rights, and the waiver of any single or
partial exercise of the Party’s Rights shall not preclude such Party from
exercising such rights in any other way and exercising the remaining part of the
Party’s Rights.

 

11.6 The titles of the Articles contained herein shall be for reference only,
and in no circumstances shall such titles be used in or affect the
interpretation of the provisions hereof.

 

11.7 Each provision contained herein shall be severable and independent from
each of other provisions, and if at any time any one or more articles herein
become invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions herein shall not be affected as a
result thereof.

 

11.8 Upon execution, this Agreement shall substitute any other legal documents
previously executed by the Parties on the same subject.

 

11.9 Any amendments or supplements to this Agreement shall be made in writing
and shall take effect only when properly signed by the Parties to this
Agreement.

 

11.10 Without prior written consent by DSHK, the Shareholder shall not transfer
to any third party any of its right and/or obligation under this Agreement, DSHK
shall have the right to transfer to any third party designated by it any of its
right and/or obligation under this Agreement after notice to the Shareholder.

 

11.11 This Agreement shall be binding on the legal successors of the Parties.

 

[The remainder of this page is left blank]

 

8

 

 

IN WITNESS HEREOF, the Parties have caused this Call Option Agreement to be
executed in Malaysia as of the date first herein above mentioned.

 

JERVEY CHOON         Signature by: /s/ Jervey Choon  

 

For and on behalf of

DSWISS (HK) LIMITED (Company chop)

 

 

Signature by: /s/ Leong Ming Chia   Name: Leong Ming Chia   Position: Authorized
Representative  

 

For and on behalf of

DSWISS BIOTECH SDN BHD (Company chop)

 

Signed by: /s/ Jervey Choon   Name: Jervey Choon   Position: Authorized
Representative  

 

9

 

 

APPENDIX I:

 

FORMAT OF THE OPTION EXERCISE NOTICE

 

To: JERVEY CHOON

 

As our company and you signed an Call Option Agreement as of JUNE 27, 2016
(hereinafter the “OPTION AGREEMENT”), and reached an agreement that you shall
transfer the equity you hold in DSWISS BIOTECH SDN BHD (hereinafter the “DSBT”)
to our company or any third parties designated by our company on demand of our
company to the extent as permitted by Laws of Malaysia and regulations,
Therefore, our company hereby gives this Notice to you as follows:

 

Our company hereby requires to exercise the Call Option under the Option
Agreement and DSWISS (HK) LIMITED, designated by our company shall accept the
equity you hold accounting for_________ % of DSWISS BIOTECH SDN BHD Registered
Capital (hereinafter the “PROPOSED ACCEPTED EQUITY”). You are required to
forthwith transfer all the Proposed Accepted Equity to DSWISS (HK) LIMITED upon
receipt of this Notice in accordance with the agreed terms in the Option
Agreement.

 

Best regards,

 

For and on behalf of

DSWISS (HK) LIMITED (Company chop)

 

Authorized Representative:

 

Date:

10

 

 

APPENDIX II:

 

FORM OF THE POWER OF ATTORNEY

 

I, __________________________________ , hereby irrevocably entrust
__________________ [with his/her identity card number of______________], as the
authorized representative of me, to sign the Equity Transfer Agreement and other
relevant legal documents between me and _________________ regarding the Equity
Transfer of DSWISS BIOTECH SDN BHD.

 

Signature:

Date:

 

11

 





 